Title: To Benjamin Franklin from Pierre-Marin Beaugeard, [before 28 March 1778]
From: Beaugeard, Pierre-Marin
To: Franklin, Benjamin


[Before March 28, 1778]
M. Beaugeard, Tresorier des Etats de Bretagne, prie Monsieur franklin et Monsieur son petit fils de lui faire l’honneur de venir diner chez lui samedy 28 Mars ainsi qu’ils ont bien voulu le luy promettre.
Reponse s’il vous plait.
 
Addressed: A Monsieur / Monsieur Franklin Deputé des / Etats unis de l’Amerique Septentrionalle / maison de M. LeRey de Chaumont / a Passy
